Citation Nr: 0002421	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-20 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for chemical sensitivity, 
allergic asthma, allergic rhinitis, temporomandibular joint 
syndrome, and mechanical low back pain during active duty for 
training from April 29, 1970 to September 7, 1970.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The appellant served as a member of the United States Army 
Reserves during which he had active duty for training from 
April 29, 1970 to September 7, 1970 and from June 3, 1973 to 
June 6, 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

In statements dated in June 1995 and May 1996, the appellant 
asserted claims for service connection for chronic fatigue 
syndrome and peptic ulcer disease.  The Board notes that 
these matters have not been developed or adjudicated by the 
RO and are referred thereto for appropriate action.  


FINDING OF FACT

Service connection for chemical sensitivity, allergic asthma, 
allergic rhinitis, temporomandibular joint syndrome, and 
mechanical low back pain during active duty for training from 
April 29, 1970 to September 7, 1970, is not plausible.  


CONCLUSION OF LAW

The claims for service connection for chemical sensitivity, 
allergic asthma, allergic rhinitis, temporomandibular joint 
syndrome, and mechanical low back pain during active duty for 
training from April 29, 1970 to September 7, 1970, are not 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The term active service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.6; Paulson v. Brown, 7 Vet. 
App. 466 (1995); Brooks v. Brown, 5 Vet. App. 484 (1993); 
VAOPGCPREC 86-90-1990.

It appears that not all of the appellant's National Guard 
records are available.  Of record are the report of an 
entrance examination dated in February 1970 and a periodic 
examination dated in January 1974.  Where service medical 
records are missing, VA's duty to assist the claimant, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Court 
has further held that "[n]owhere do VA regulations provide 
that a claimant must establish service connection through 
medical records alone."  Stozek v. Brown, 4 Vet. App. 457, 
461 (1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991).  

In this matter, the appellant asserts that he developed the 
disabilities that appear on the cover page of this decision 
during active duty for training from April 29 to September 7, 
1970.  Specifically, the appellant indicated in the 
application for compensation and pension received in June 
1995 that he developed back pain in July and August 1970 and 
experienced severe asthma, allergies, and chemical 
sensitivity, and mandibular joint dysfunction in August 1970.  

As indicated above, the majority of the claimant's active 
duty medical records are not available.  The medical evidence 
of record is the report of an entrance examination dated in 
February 1970 and of a periodic examination dated in January 
1974.  These records are negative for complaints, treatment, 
or diagnoses pertaining the disabilities on appeal.  

With respect the asthma issue, the appellant has submitted 
private medical statements dated in 1975 and a letter written 
by himself dated in January 1976.  The medical statements 
provide that the appellant was being treated for asthma and 
that military related exercises and activities exacerbated 
the condition.  The appellant asserts that the January 1976 
letter was written to the Illinois Adjutant General.  
Therein, the appellant indicated that he developed asthma 
prior to service, that while serving in 1975 his condition 
increased in severity and that the disability had become 
worse within the last year.  

While this evidence establishes that the appellant has 
asthma, it does not demonstrate that the disability was 
incurred in or aggravated during the appellant's active duty 
for training in August 1970.  Moreover, there is no competent 
medical opinion relating the disability to active duty for 
training during the asserted time period.  Therefore, the 
Board concludes that the claim is not well grounded.  Epps. 
v. Gober at 1468; Caluza v. Brown at 506; Grottveit v. Brown 
at 93.  

Likewise, post service medical records establish current 
diagnoses for chronic mechanical low back pain, allergic 
rhinitis, and temporomandibular joint syndrome.  The Board 
has considered the appellant's representations that he 
developed these disabilities during active duty training from 
April 29, 1970 to September 7, 1970.  However, the medical 
evidence of record does not show that the appellant incurred 
those disorders during the aforenoted period.  Moreover, 
there is no competent medical evidence relating such 
disorders to the appellant's first period of active duty for 
training.  Accordingly, the Board must find that the claims 
for service connection for chronic mechanical low back pain, 
allergic rhinitis, and temporomandibular joint syndrome are 
not capable of substantiation.  Id.

With respect to the claim for chemical sensitivity, the Board 
notes that the record does not include a diagnosis for a 
disability associated with such.  Therefore, the appellant's 
claim fails.  Brammer v. Derwinski, at 225.  

The Board recognizes the appellant's contentions and the 
November 1996 statement of one the appellant's friend 
regarding the decline in the appellant's health subsequent to 
his active duty for training.  The claimant and his associate 
may speak to the symptoms that the appellant experienced.  
However, as lay persons, they are not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, their personal beliefs that a 
relationship exists between the appellant's claimed 
disabilities and his military service cannot serve to prove 
that the disabilities for which the appellant claims service 
connection was incurred in or aggravated by service.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for the claims of service connection as noted 
above.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for chemical sensitivity, allergic asthma, 
allergic rhinitis, temporomandibular joint syndrome, and 
mechanical low back pain during active duty training from 
April 29 to September 7, 1970, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

